UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21059 Aetos Capital Distressed Investment Strategies Fund, LLC (Exact name of registrant as specified in charter) c/o Aetos Capital, LLC 875 Third Avenue New York, NY 10022 (Address of principal executive offices) (Zip code) Harold Schaaff Aetos Capital, LLC New York, NY 10022 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-201-2500 Date of fiscal year end: January 31 Date of reporting period: April 30, 2011 Item 1.Schedule of Investments AETOS CAPITAL MULTI-STRATEGY ARBITRAGE FUND, LLC AETOS CAPITAL DISTRESSED INVESTMENT STRATEGIES FUND, LLC AETOS CAPITAL LONG/SHORT STRATEGIES FUND, LLC Quarterly Report (unaudited) April 30, 2011 Aetos Capital Multi-Strategy Arbitrage Fund, LLC Schedule of Investments April 30, 2011 (unaudited) Cost Value % of Members' Capital 2 Portfolio Funds AQR RT Fund, L.P. $ $ 6.49 % CNH CA Institutional Fund, L.P. Davidson Kempner Partners Farallon Capital Offshore Investors, Inc. FFIP, L.P. GMO Mean Reversion Fund (Onshore) Ishin Fund LLC Luxor Capital Partners, LP Oceanwood Global Opportunities Fund LP Parsec Trading Corp Sowood Alpha Fund LP 1 Total Portfolio Funds Cash Equivalent JPMorgan Prime Money Market Fund, Agency Shares, 0.01%3 (Shares 36,951,740) Total Portfolio Funds and Cash Equivalent $ $ 100.20 % 1 Portfolio Fund in liquidation. 2 Percentages are based on Members’ Capital of $657,327,321. 3 Rate disclosed is the 7-day effective yield as of 04/30/11. The aggregate cost of investments for tax purposes was $614,954,607.Net unrealized appreciation on investments for tax purposes was $43,663,093 consisting of $62,740,337 of gross unrealized appreciation and $19,077,244 of gross unrealized depreciation. The investments in Portfolio Funds shown above, representing 94.57% of Members’ Capital, have been fair valued For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. Aetos Capital Distressed Investment Strategies Fund, LLC Schedule of Investments April 30, 2011 (unaudited) Cost Value % of Members' Capital 1 Portfolio Funds AG Mortgage Value Partners,L.P. $ $ 10.50 % Anchorage Capital Partners, L.P. Aurelius Capital Partners, LP. Centerbridge Credit Partners, L.P. Davidson Kempner Distressed Opportunities Fund LP King Street Capital, L.P. One East Partners, L.P. Silver Point Capital Fund, L.P. Watershed Capital Partners, L.P. Total Portfolio Funds Cash Equivalent JPMorgan Prime Money Market Fund, Agency Shares, 0.01%2 (Shares 42,028,604) Total Portfolio Funds and Cash Equivalent $ $ 100.05 % 1 Percentages are based on Members’ Capital of $515,480,944. 2 Rate disclosed is the 7-day effective yield as of 04/30/11. The aggregate cost of investments for tax purposes was $428,662,575.Net unrealized appreciation on investments for tax purposes was $87,068,383 consisting of $87,068,383 of gross unrealized appreciation. The investments in Portfolio Funds shown above, representing 91.89% of Members’ Capital, have been fair valued. For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. Aetos Capital Long/Short Strategies Fund, LLC Schedule of Investments April 30, 2011 (unaudited) Cost Value % of Members' Capital 2 Portfolio Funds Bay Pond Partners, L.P. $ $ 5.21 % Brookside Capital Partners Fund II, L.P. Cadian Fund LP Cadmus Capital Partners (QP), LP 1 CamCap Energy, LP Conatus Capital Partners LP Copper River Partners, L.P. 1 GMO Tactical Opportunities Fund (Onshore) Harrier Hawk Four Horsemen Fund LP Joho Partners, L.P. Millgate Partners II, L.P. Moon Capital Global Equity Fund, LP MW European TOPS Fund North River Partners, L.P. Route One Fund I, L.P. Samlyn Onshore Fund, LP Sansar Capital Holdings,Ltd Spindrift Partners, L.P. The Elkhorn Fund, LLC Tiger Consumer Partners, L.P. Ursus Partners L.P. Viking Global Equities LP Total Portfolio Funds Cash Equivalent JPMorgan Prime Money Market Fund, Agency Shares, 0.01%3 (Shares 67,550,512) Total Portfolio Funds and Cash Equivalent $ $ 97.45 % 1 Portfolio Fund in liquidation. 2 Percentages are based on Members’ Capital of $1,120,071,114. 3 Rate disclosed is the 7-day effective yield as of 04/30/11. The aggregate cost of investments for tax purposes was $960,635,138.Net unrealized appreciation on investments for tax purposes was $130,818,243 consisting of $150,001,291 of gross unrealized appreciation and $19,183,048 of gross unrealized depreciation. The investments in Portfolio Funds shown above, representing 91.41% of Members’ Capital, have been fair valued. For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. The following table presents information about the level within the fair valuation hierarchy at which the Funds’ investments are measured as of April 30, 2011: Aetos Capital Multi-Strategy Arbitrage Fund, LLC Strategy Level 1 Level 2 Level 3 Total Quantitative Asset Allocation $
